 



Exhibit 10.21.1
Form No. DMB 234 (Rev. 1/96)
AUTHORITY: Act 431 of 1984
COMPLETION: Required
PENALTY: Contract will not be executed unless form is filed
September 20, 2007
STATE OF MICHIGAN
DEPARTMENT OF MANAGEMENT AND BUDGET
PURCHASING OPERATIONS
P.O. BOX 30026, LANSING, MI 48909
OR
530 W. ALLEGAN, LANSING, MI 48933
CHANGE NOTICE NO. 12
TO
CONTRACT NO. 071B5200018
between
THE STATE OF MICHIGAN
and

                              NAME & ADDRESS OF VENDOR     TELEPHONE
(248) 925-1710    
 
      Roman T. Kulich                        Molina Healthcare of Michigan Inc.
     100 West Big Beaver Road, Suite 600
     Troy, MI 48084   VENDOR NUMBER/MAIL CODE       (2) 38-3341599 (004)        
   
 
      BUYER/CA (517) 241-4225     Roman.kulich@Molinahealthcare.com      Kevin
Dunn           Contract Compliance Inspector: Cheryl Bupp 241-7933        
     Comprehensive Health Care for Medicaid Beneficiaries — Regions 1, 4, 6, 7,
9, 10 — DCH           CONTRACT
PERIOD:                                              From: October 1, 2004
                                             To: September 30, 2008            
      TERMS   SHIPMENT     N/A   N/A                   F.O.B.   SHIPPED FROM    
N/A   N/A                  
MINIMUM DELIVERY REQUIREMENTS
           
N/A
               

NATURE OF CHANGE (S):
Effective October 1, 2007, the attached changes are incorporated into this
Contract. Furthermore, FY08 rates are included in the Contract. All other terms,
conditions, specifications, and pricing remain unchanged.
AUTHORITY/REASON:
Per DCH request and DMB/Purchasing Operations’ approval.

         
TOTAL ESTIMATED CONTRACT VALUE REMAINS:
  $667,875,969.33      
FOR THE VENDOR:
  FOR THE STATE:  
Molina Healthcare of Michigan Inc.
       
 
       
Firm Name
  Signature  
 
  Elise A. Lancaster
 
       
Authorized Agent Signature
  Name  
 
  Director, Purchasing Operations
 
       
Authorized Agent (Print or Type)
  Title  
 
       
Date
  Date

 



--------------------------------------------------------------------------------



 



CHANGES FOR THE FY08 MEDICAID HEALTH PLAN CONTRACT
Effective Date 10/1/07
Contract Change #1 — Service Area Expansions
Modify section II-C (Targeted Geographical Area for Implementation of the CHCP)
to clarify the State’s policy with regard to the approval of requests for
service area expansion. Specifically, modify Section II-C-2 to clarify that
approval of requests will be at the sole discretion of the State.
DCH may consider Contractors’ requests for service area expansion during the
term of the Contract. Approval of service area expansion requests will be at the
sole discretion of the State. and will be contingent upon The state may consider
certain factors including, but not limited to, the need for additional capacity,
Contractor performance, Contractor fiscal status, and Contractor provider
network. in the counties proposed under the expansion request. Requests should
be submitted using the provider profile information form contained in Appendix 1
of the Contract.
Rationale
This change clarifies that the State reserves the right to determine criteria
upon which requests for service area expansion are approved.
Contract Change #2 — Change in Mandatory Population
Modify Sections II-D-1, II-D-2, and II-H to reflect that pregnant women, whose
pregnancy is the basis for Medicaid eligibility, residing in rural exception
counties, are changed from a voluntary to mandatory population. Specifically,
modify sections II-D-1 and II-D-2 as follows and add a new section II-H-19.

  1.   Medicaid Eligible Groups Who Must Enroll in the CHCP:

  •   Families with children receiving assistance under the Financial
Independence Program (FIP)     •   Persons under age 21 who are receiving
Medicaid     •   Persons receiving Medicaid for caretaker relatives and families
with dependent children who do not receive FIP     •   Supplemental Security
Income (SSI) Beneficiaries who do not receive Medicare     •   Persons receiving
Medicaid for the blind or disabled     •   Persons receiving Medicaid for the
aged     •   Pregnant women residing in a county listed in Appendix 6

  2.   Medicaid Eligible Groups Who May Voluntarily Enroll in the CHCP:

  •   Migrants     •   Native Americans     •   Pregnant women, whose pregnancy
is the basis for Medicaid eligibility, who do not reside in a county listed in
Appendix 6

II-H-19. Pregnant Women
Special conditions apply to new mandatory Enrollees in the Contractor’s health
plan whose Medicaid eligibility was determined based on pregnancy. These
Enrollees must be allowed to select or remain with the Medicaid obstetrician of
her choice and are entitled to receive all medically necessary obstetrical and
prenatal care without preauthorization from the health plan. In the event that
the

1



--------------------------------------------------------------------------------



 



Contractor does not have a contract with the provider, all claims should be paid
at the Medicaid fee-for-service rate.
Rationale
The single MHP operating in the Upper Peninsula counties through the rural
exception waiver maintains an extensive provider network. The network includes
all Local Health Departments and the overwhelming majority of obstetricians
practicing in the Upper Peninsula. Therefore, pregnant women in these counties
may be made a mandatory population without impairment to continuity of care and
further will receive all of the benefits from managed care such as case
management and ease of transportation. The special coverage provisions are
included to emphasize DCH requirements regarding new mandatory-enrolled pregnant
women.
Contract Change #3 — Special Disenrollments
Modify Section II-F-11 (a) (Disenrollment Requests Initiated by the Contractor,
Special Disenrollments) to clarify the circumstances under which Medicaid Health
Plans can request a disenrollment for enrollee noncompliance. Specifically,
modify section II-F-1l (a) as follows:

  •   Other noncompliance situations involving the repeated use of
non-Contractor providers when in-network providers are available; discharge from
the practices of available Contractor’s network providers; repeated emergency
room use for non-emergent services; and other situations that impede care

Rationale
Based on the State’s review of noncompliance disenrollment requests submitted by
the Medicaid Health Plans, the State determined that the language regarding
“failure to follow treatment plan” may be broad and misleading. Several factors
may impact an enrollee’s failure to follow a treatment plan and a special
disenrollment is not appropriate in all cases. Additionally, the State wishes to
clarify that repeated use of out-of-network providers is a rationale for special
disenrollment only in those cases where in-network providers are available.
Contract Change #4 — State and Federal False Claims Act
Add a new subsection to section II-I (Observance of Federal, State and Local
Laws) to specifically require Medicaid Health Plans (MHPs) to comply with all
applicable portions of the State and Federal False Claims Act. Specifically, the
new Section II-I-9 shall read as follows:

  9.   Compliance with False Claims Acts

The Contractor shall comply with all applicable provisions of the Federal False
Claims Act and Michigan Medicaid False Claims Act. Actions taken to comply with
the federal and state laws specifically include, but are not limited to, the
following:

  •   Establish and disseminate written policies for employees of the entity
(including management) and any contractor or agent of the entity regarding the
detection and
prevention of waste, fraud, and abuse.     •   The written policies must include
detailed information about the False Claim Act and the other provisions named in
section 1902(a)(68)(A).     •   The written policies must specify the rights of
employees to be protected as whistleblowers.     •   The written policies must
also be adopted by the Contractor’s contractors or agents A “contractor” or
“agent” includes any contractor, subcontractor, agent, or other

2



--------------------------------------------------------------------------------



 



person which or who, on behalf of the entity, furnishes, or otherwise authorizes
the furnishing of Medicaid health care items or services, performs billing or
coding functions, or is involved in monitoring of health care provided by the
entity. Contractors or agents that meet or surpass the monetary threshold are
subject to the requirements in this Section.

  •   If the Contractor currently has an employee handbook, the handbook must
contain the Contractor’s written policies for employees including an explanation
of the rights of employees to be protected as whistleblowers.

Rationale
Based on feedback from the Office of Inspector General and Centers for Medicare
and Medicaid Services, Michigan’s Medicaid False Claims Act does not include
certain specific provisions required under the Deficit Reduction Act. This
contract change highlights these provisions and ensures that the MHPs
requirements are aligned with the key requirements under the federal law.
Contract Change #5 — Reporting Fraud and Abuse
Modify Section II-L-4 (Program Integrity) to more specifically define the
requirements regarding Contractor fraud and abuse reporting requirements.
Specifically, modify this section as indicated:

  1.   Program Integrity         The Contractor must have administrative and
management arrangements or procedures, including a mandatory compliance plan.
The Contractors’ arrangements or procedures must include the following as
defined in 42 CFR 438.608:

  •   Written policies and procedures that describes how the Contractor will
comply with federal and state fraud and abuse standards.     •   The designation
of a compliance officer and a compliance committee who are accountable to the
senior management or Board of Directors and who have effective lines of
communication to the Contractor’s employees.     •   Effective training and
education for the compliance officer and the Contractor’s employees.     •  
Provisions for internal monitoring and auditing.     •   Provisions for prompt
response to detected offenses and for the development of corrective action
initiatives.     •   Documentation of the Contractor’s enforcement of the
Federal and State fraud and abuse standards.

Contractors who have any suspicion or knowledge of fraud and/or abuse within any
of the DCH’s programs must report directly to the DCH by calling (866) 428-0005
or sending a memo or letter to:
Program Investigations Section
Capitol Commons Center Building
400 S. Pine Street, 6th floor
Lansing, Michigan 48909
The Contractor should must report all suspected fraud and/or abuse that warrant
investigation to the DCH, Program Investigation Section.

3



--------------------------------------------------------------------------------



 



When reporting suspected fraud and/or abuse, Additionally, the Contractor shall
provide the number of complaints that warrant a preliminary investigation each
year. Further, for each complaint that warrants full investigation, the
Contractor must provide to the DCH Program Investigation Section the following
information:

  •   The name of the provider, individuals, and/or entity involved in the
suspected fraud and/or abuse,including their address, phone number and Medicaid
identification number, and any other identifying information     •   Source of
the complaint     •   Type of provider     •   Nature of the complaint     •  
Approximate range of dollars involved     •   Legal and administrative
disposition of the case, including actions taken by law enforcement officials to
whom the case has been referred.

The Contractor shall inform the DCH of actions taken to investigate or resolve
the reported suspicion, knowledge, or action. Contractors must also cooperate
fully in any investigation by the DCH or Office of Attorney General and any
subsequent legal action that may result from such investigation.
Contractors shall be permitted to disclose protected health information to DCH
or the Attorney General without first obtaining authorization from the enrollee
to disclose such information. DCH and the Attorney General shall ensure that
such disclosures meet the requirements for disclosures made as part of the
Contractor’s treatment, payment, or health care operations as defined in 45 CFR
164.501.
Rationale
The current contract does not include all the reporting components specified in
the Balanced Budge Act. The contract change is necessary to bring the contract
into alignment with all specific requirements of 42 CFR 455.17. All information
required in this section remains an integral component of the fraud and abuse
site visits.
Contract Change #6 — Payment to Providers
Modify Section II-M (Payment to Providers) to incorporate language that enables
MHPs to collaborate with DCH and providers in the development and implementation
of programs for improving access, quality, and performance. Specifically, modify
the introductory paragraph to read as follows:
The Contractor must make timely payments to all providers for covered services
rendered to enrollees as required by MCL 400.11li and in compliance with
established DCH performance standards (Appendix 4). Upon request from DCH,
Contractors must develop programs for improving access, quality, and performance
with providers. Such programs must include DCH in the design methodology, data
collection, and evaluation. The Contractor must make all payments to both
network and out-of-network providers dictated by the methodology jointly
developed by the Contractor and DCH.

4



--------------------------------------------------------------------------------



 



With the exception of newborns, the Contractor will not be responsible for any
payments owed to providers for services rendered prior to a beneficiary’s
enrollment with the Contractor’s plan. Except for newborns, payment for services
provided during a period of retroactive eligibility will be the responsibility
of DCH.
Rationale
The intent of this contract change is to enable MHPs and DCH to work
collaboratively to develop innovative programs with health care providers. The
contract language permits MHPs to make payments to providers that participate in
the programs designed to improve access, quality and performance.
Contract Change #7 — Clinical Practice Guidelines
Modify section II-O-I to clarify the time period required for provider
assessment, feedback, and review of clinical practice guidelines. Specifically,
the 7th and 8th bullet requirement for the written quality plan will be changed
as follows:

  •   At least twice annually, provide performance feedback to providers,
including detailed discussion of clinical standards and expectations of the
Contractor.     •   Develop, and/or adopt, and periodically review clinically
appropriate practice parameters and protocols/guidelines. Submit these
parameters and protocols/guidelines to providers with sufficient explanation and
information to enable the providers to meet the established standards.

Rationale
This contract change is designed to better align the contract provisions with
the requirements included as part of the on-site review process.
Contract Change #8 — Consumer Survey
Modify section II-O-6 to reflect the name change of the Consumer Assessment
survey. Specifically, the first sentence of section II-O-6 will be changed as
follows:
Contractors must conduct an annual survey of their adult enrollee population
using the Consumer Assessment of Healthcare Providers and Systems Plan Survey
(CAHPS®) instrument.
Rationale
The contract change is needed to accurately reflect the description of the CAHPS
survey.
Contract Change #9 — Prevalent Language
Modify Section II-S (Enrollee Services) to clarify Contractor’s requirements
regarding the provision of interpretation services. Specifically, revise the
fourth paragraph in Section II-S-3 to read as follows:
The handbook must be written at no higher than a 6.9 grade reading level and
must be available in alternative formats for enrollees with special needs.
Member handbooks must be available in a prevalent language when more than five
percent (5%) of the Contractor’s enrollees speak a prevalent language, as
defined by the Contract. Contractors must also provide a mechanism for enrollees
who speak the prevalent language to obtain member materials in the prevalent
language and a mechanism for enrollees or to obtain assistance with
interpretation. The Contractor must agree to make modifications in the handbook
language so as to comply with the specifications of this Contract.

5



--------------------------------------------------------------------------------



 



Rationale
The current contract does not clearly delineate language requirements for
written materials and language requirements for oral interpretations services.
The Balanced Budget Act Checklist provided by the Center for Medicare and
Medicaid Services emphasizes that managed care organizations must make oral
interpretation services available free of charge to all enrollees not just
enrollees who speak the prevalent non-English language.
Contract Change #10 — Provider Directory
Modify section II-S-2 to clarify that all Contractors are required to place the
provider directory on a web site available to the members. Prior to this
contract change, placing the provider directory on the Contractor’s web site was
options. Specifically, modify the final bullet of II-S-2(a) as follows:

  •   A website, maintained by the Contractor, that includes information on
preventive health strategies, health/wellness promotion programs offered by the
Contractor, updates related to covered services, access to providers, complete
provider directory, and updated policies and procedures.

Additionally, because placing the provider directory on the web site is no
longer optional, the following changes are needed in the final paragraph of
II-S-3:
If tThe Contractor must maintains a complete provider directory on the
Contractor’s web site; the Contractor is not required to a mail provider
directory to all new enrollees. The web provider directory must be reviewed for
accuracy and updated at least monthly. The Contractor must inform new enrollees
that the provider directory is available upon request and on the Contractor’s
web site and must mail the provider directory within five business days of the
enrollee’s request
Rationale
Most MHPs have chosen to the place the provider directory on the web site. With
the increasing access to computers, providing access to the provider directory
on the web site may improve access to network providers and facilitate
compliance with network limitations. Because the provider directory will be
available on the web site, MHPs are only required to mail the provider directory
to members upon request.
Contract Change #11 — Payment Withhold
Modify Section II-Z-1 (Contractor Performance Bonus) to reflect the revised
withhold amount. DCH has increased the threshold to .19%. The first sentence of
this section will read as follows:
During each Contract year, DCH will withhold .0012 .0019 of the approved
capitation payment from each Contractor until the performance bonus withhold
reaches approximately $35.0 million dollars.
Rationale
In order to implement an increased performance bonus withhold of approximately
$5.0 million, DCH must increase the percentage of the capitation withhold
amount.

6



--------------------------------------------------------------------------------



 



Contract Change #12 — Appendix 6
Insert a new appendix at the end of the contract that lists the rural exception
counties in which pregnant women will be a mandatory population. Specifically,
the newly inserted Appendix 6 will read as follows:
Appendix 6
Rural Exception Counties in which Pregnant Women are a Mandatory Population
Alger
Baraga
Chippewa
Delta
Dickinson
Gogebic
Houghton
Iron
Keweenaw
Luce
Mackinac
Marquette
Menominee
Ontonagon
Schoolcraft
Rationale
The Centers for Medicare and Medicaid Services requested that the Department
specifically lists the counties in which pregnant women would be a mandatory
population.

7



--------------------------------------------------------------------------------



 



MEDICAID MANAGED CARE
PERFORMANCE MONITORING STANDARDS
(Contract Year October 1, 2007 — September 30, 2008)
Appendix 4 — PERFORMANCE MONITORING STANDARDS
PURPOSE: The purpose of the performance monitoring standards is to establish an
explicit process for the ongoing monitoring of health plan performance in
important areas of quality, access, customer services and reporting. The
performance monitoring standards are part of the Contract between the State of
Michigan and Contracting Health Plans (Appendix 4).
The process is dynamic and reflects state and national issues that may change on
a year-to-year basis. Performance measurement is shared with Health Plans during
the fiscal year and compares performance of each Plan over time, to other health
plans, and to industry standards, where available.
The Performance Monitoring Standards address the following performance areas:

  •   Quality of Care     •   Access to Care     •   Customer Services     •  
Claims Reporting and Processing     •   Encounter Data     •   Provider File
reporting

For each performance area the following categories are identified:

  •   Measure     •   Goal     •   Minimum Standard for each measure     •  
Data Source     •   Monitoring Intervals, (annually, quarterly, monthly)

Failure to meet the minimum performance monitoring standards may result in the
implementation of remedial actions and/or improvement plans as outlined in the
contract section II-V.

 



--------------------------------------------------------------------------------



 



                      PERFORMANCE AREA   GOAL   MINIMUM
STANDARD   DATA SOURCE   MONITORING
INTERVALS
•
  Quality of Care:

Childhood Immunization Status   Fully immunize children who turn two years old
during the calendar year.   Combination 2
³ 82%   HEDIS report   Annual
 
                   
•
  Quality of Care:

Prenatal Care   Pregnant women receive an initial prenatal care visit in the
first trimester or within 42 days of enrollment   ³ 85%   MDCH Data Warehouse  
Quarterly
 
                   
•
  Quality of Care:

Postpartum Care   Women delivering a live birth received a postpartum visit on
or between 21 days and 56 days after delivery.   ³ 62%   HEDIS report   Annual
 
                   
•
  Quality of Care:

Blood Lead Testing   Children at the age of 3 years old receive at least one
blood lead test on/before 3rd birthday   ³ 80% for total enrollment and ³ 80%
for continuous enrollment   MDCH Data Warehouse   Monthly
 
                   
•
  Access to care:

Well-Child Visits in the First 15 Months of Life   Children 15 months of age
receive six or more well child visits during first 15 months of life   ³ 60%  
Encounter data   Quarterly
 
                   
•
  Access to care:

Well-Child Visits in the Third, Fourth, Fifth, and Sixth Years of Life  
Children three, four, five, and six years old receive one or more well child
visits during twelve-month period.   ³ 68%   Encounter data   Quarterly

 



--------------------------------------------------------------------------------



 



                      PERFORMANCE AREA   GOAL   MINIMUM
STANDARD   DATA SOURCE   MONITORING
INTERVALS
•
  Customer Services:

Enrollee Complaints   Plan will have minimal enrollee contacts through the
Medicaid Helpline for issues determined to be complaints   Complaint rate < .25
per 1000 member months   Beneficiary/Provider
contacts
tracking (BPCT)   Quarterly
 
                   
•
  Claims Reporting and Processing   Health Plan submits timely and complete
report, and processes claims in accordance with minimum standard   Timely, ³ 95%
of clean claims paid within 30 days, and £1.85%of ending inventory over 45 days
old   Claims report
submitted by health
plan   Monthly
 
                   
•
  Encounter Data
Reporting (Institutional,
Professional)   Timely and complete encounter data submission by the 15th of the
month while meeting minimum volume requirements   Timely and Complete submission
while meeting minimum volume   MDCH Data Exchange Gateway (DEG) and MDCH Data
Warehouse   Monthly
 
                   
•
  Encounter Data
Reporting (Pharmacy)   Timely and complete encounter data submission by the 15th
of the month while meeting minimum volume requirements   Timely and Complete
submission while meeting minimum volume   MDCH Data Exchange Gateway (DEG) and
MDCH Data Warehouse   Monthly
 
                   
•
  Provider File
Reporting   Timely and accurate provider file update/submission before the last
Tuesday of the month   Timely and Complete submission   Ml Enrolls   Monthly

Minimum standard will be updated effective October 1, 2007 for HEDIS measures
based on 2007 HEDIS Michigan Medicaid Avg.

 



--------------------------------------------------------------------------------



 



State of Michigan Managed Care Rates FY08
Effective October 1, 2007
Molina Healthcare 0004318627 0004318645; Counties 82
Region 01

                                                                               
                                                                      Phys   New
                          Adj   0.19%   Rate                     Base   Hosp    
      Access   Base   Area   Risk   OAA   Base   Bonus   after Rate Cell  
Description   Sex   Rate   Adj   GME   Fee   Rate   Factor   Adj.   Factor  
Rate   W/H   W/H  
1
  TANF   < 1       M     356.82       112.83       39.18       3.38       512.21
      0.996                       510.16       -0.97       509.19  
2
  TANF   < 1       F     329.61       98.22       34.77       3.38       465.98
      0.996                       464.12       -0.88       463.24  
3
  TANF   1 - 4       M     85.16       15.43       2.33       3.38       106.3  
    0.996                       105.87       -0.20       105.67  
4
  TANF   1 - 4       F     69.67       10.59       1.73       3.38       85.37  
    0.996                       85.03       -0.16       84.87  
5
  TANF   5 - 14       M     54.51       7.12       0.96       3.38       65.97  
    0.996                       65.71       -0.12       65.59  
6
  TANF   5 - 14       F     46.82       6.12       0.85       3.38       57.17  
    0.996                       56.94       -0.11       56.83  
7
  TANF   15 - 20       M     56.48       10.11       1.76       3.38       71.73
      0.996                       71.44       -0.14       71.30  
8
  TANF   15 - 20       F     84.04       12.68       2.06       3.38      
102.16       0.996                       101.75       -0.19       101.56  
9
  TANF   21 - 25       M     94.10       21.43       3.69       3.38       122.6
      0.996                       122.11       -0.23       121.88  
10
  TANF   21 - 25       F     150.86       30.15       5.63       3.38      
190.02       0.996                       189.26       -0.36       188.90  
11
  TANF   26 - 44       M     213.46       45.38       10.83       3.38      
273.05       0.996                       271.96       -0.52       271.44  
12
  TANF   26 - 44       F     220.76       44.85       8.21       3.38      
277.2       0.996                       276.09       -0.52       275.57  
13
  TANF   45 +       M     407.57       82.90       21.09       3.38       514.94
      0.996                       512.88       -0.97       511.91  
14
  TANF   45 +       F     416.01       91.52       19.29       3.38       530.2
      0.996                       528.08       -1.00       527.08  
 
                                                                               
                       
15
  ABAD   0 - 20       M     639.42       146.88       36.85       6.76      
829.91               0.9200               763.52       -1.45       762.07  
16
  ABAD   0 - 20       F     639.42       146.88       36.85       6.76      
829.91               0.9200               763.52       -1.45       762.07  
17.1
  ABAD   21 - 39   Medicare   M     639.42       146.88       36.85       6.76  
    829.91               0.9200               763.52       -1.45       762.07  
18.1
  ABAD   21 - 39   Medicare   F     639.42       146.88       36.85       6.76  
    829.91               0.9200               763.52       -1.45       762.07  
17.2
  ABAD   21 - 39       M     639.42       146.88       36.85       6.76      
829.91               0.9200               763.52       -1.45       762.07  
18.2
  ABAD   21 - 39       F     639.42       146.88       36.85       6.76      
829.91               0.9200               763.52       -1.45       762.07  
19.1
  ABAD   40 - 64   Medicare   M     639.42       146.88       36.85       6.76  
    829.91               0.9200               763.52       -1.45       762.07  
20.1
  ABAD   40 - 64   Medicare   F     639.42       146.88       36.85       6.76  
    829.91               0.9200               763.52       -1.45       762.07  
19.2
  ABAD   40 - 64       M     639.42       146.88       36.85       6.76      
829.91               0.9200               763.52       -1.45       762.07  
20.2
  ABAD   40 - 64       F     639.42       146.88       36.85       6.76      
829.91               0.9200               763.52       -1.45       762.07  
21.1
  ABAD   65 +   Medicare   M     639.42       146.88       36.85       6.76    
  829.91               0.9200               763.52       -1.45       762.07  
22.1
  ABAD   65 +   Medicare   F     639.42       146.88       36.85       6.76    
  829.91               0.9200               763.52       -1.45       762.07  
21.2
  ABAD   65 +       M     639.42       146.86       36.85       6.76      
829.91               0.9200               763.52       -1.45       762.07  
22.2
  ABAD   65 +       F     639.42       146.88       36.85       6.76      
829.91               0.9200               763.52       -1.45       762.07  
 
                                                                               
                       
23.1
  OAA   0 +   Medicare   M     639.42       146.88       36.85       6.76      
829.91                       0.758       629.07       -1.20       627.87  
24.1
  OAA   0 +   Medicare   F     639.42       146.88       36.85       6.76      
829.91                       0.758       629.07       -1.20       627.87  
23.2
  OAA   0 +       M     639.42       146.88       36.85       6.76       829.91
                      0.758       629.07       -1.20       627.87  
24.2
  OAA   0 +       F     639.42       146.88       36.85       6.76       829.91
                      0.758       629.07       -1.20       627.87  
 
                                                                               
                        59.9   Rate MCR         4,529.56       1545.03      
605.58       0.00       6680.17                               6,680.17      
-12.69       6667.00  

NOTE:   Due to MDCH Medicaid claims system limitations, MCR (Rate Cell 59.9) is
rounded to nearest whole dollar after the bonus withhold.

Page 30



--------------------------------------------------------------------------------



 



State of Michigan Managed Care Rates FY08
Effective October 1, 2007
Molina Healthcare 0004318627 0004318645; County 58
Region 02

                                                                               
                                                                      Phys   New
                          Adj   0.19%   Rate                     Base   Hosp    
      Access   Base   Area   Risk   OAA   Base   Bonus   after Rate Cell  
Description   Sex   Rate   Adj   GME   Fee   Rate   Factor   Adj.   Factor  
Rate   W/H   W/H  
1
  TANF   < 1       M     342.76       99.34       35.21       3.38       480.69
      1.029                       494.63       -0.94       493.69  
2
  TANF   < 1       F     307.20       90.78       32.19       3.38       433.55
      1.029                       446.12       -0.85       445.27  
3
  TANF   1 - 4       M     81.05       14.58       2.12       3.38       101.13
      1.029                       104.06       -0.20       103.86  
4
  TANF   1 - 4       F     69.36       11.19       1.68       3.38       85.61  
    1.029                       88.09       -0.17       87.92  
5
  TANF   5 - 14       M     64.56       7.76       1.00       3.38       76.7  
    1.029                       78.92       -0.15       78.77  
6
  TANF   5 - 14       F     54.83       6.59       0.78       3.38       65.58  
    1.029                       67.48       -0.13       67.35  
7
  TANF   15 - 20       M     68.86       11.50       1.83       3.38       85.57
      1.029                       88.05       -0.17       87.88  
8
  TANF   15 - 20       F     111.50       17.54       2.29       3.38      
134.71       1.029                       138.62       -0.26       138.36  
9
  TANF   21 - 25       M     101.22       20.74       3.15       3.38      
128.49       1.029                       132.22       -0.25       131.97  
10
  TANF   21 - 25       F     186.03       35.64       4.54       3.38      
229.59       1.029                       236.25       -0.45       235.80  
11
  TANF   26 - 44       M     230.29       56.57       7.86       3.38      
298.1       1.029                       306.74       -0.58       306.16  
12
  TANF   26 - 44       F     264.38       48.52       8.14       3.38      
324.42       1.029                       333.83       -0.63       333.20  
13
  TANF   45 +       M     429.31       83.78       19.59       3.38       536.06
      1.029                       551.61       -1.05       550.56  
14
  TANF   45 +       F     465.00       83.28       18.90       3.38       570.56
      1.029                       587.11       -1.12       585.99  
 
                                                                               
                       
15
  ABAD   0 - 20       M     603.27       112.96       26.45       6.76      
749.44               1.0020               750.94       -1.43       749.51  
16
  ABAD   0 - 20       F     603.27       112.96       26.45       6.76      
749.44               1.0020               750.94       -1.43       749.51  
17.1
  ABAD   21 - 39   Medicare   M     603.27       112.96       26.45       6.76  
    749.44               1.0020               750.94       -1.43       749.51  
18.1
  ABAD   21 - 39   Medicare   F     603.27       112.96       26.45       6.76  
    749.44               1.0020               750.94       -1.43       749.51  
17.2
  ABAD   21 - 39       M     603.27       112.96       26.45       6.76      
749.44               1.0020               750.94       -1.43       749.51  
18.2
  ABAD   21 - 39       F     603.27       112.96       26.45       6.76      
749.44               1.0020               750.94       -1.43       749.51  
19.1
  ABAD   40 - 64   Medicare   M     603.27       112.96       26.45       6.76  
    749.44               1.0020               750.94       -1.43       749.51  
20.1
  ABAD   40 - 64   Medicare   F     603.27       112.96       26.45       6.76  
    749.44               1.0020               750.94       -1.43       749.51  
19.2
  ABAD   40 - 64       M     603.27       112.96       26.45       6.76      
749.44               1.0020               750.94       -1.43       749.51  
20.2
  ABAD   40 - 64       F     603.27       112.96       26.45       6.76      
749.44               1.0020               750.94       -1.43       749.51  
21.1
  ABAD   65 +   Medicare   M     603.27       112.96       26.45       6.76    
  749.44               1.0020               750.94       -1.43       749.51  
22.1
  ABAD   65 +   Medicare   F     603.27       112.96       26.45       6.76    
  749.44               1.0020               750.94       -1.43       749.51  
21.2
  ABAD   65 +       M     603.27       112.96       26.45       6.76      
749.44               1.0020               750.94       -1.43       749.51  
22.2
  ABAD   65 +       F     603.27       112.96       26.45       6.76      
749.44               1.0020               750.94       -1.43       749.51  
 
                                                                               
                       
23.1
  OAA   0 +   Medicare   M     603.27       112.96       26.45       6.76      
749.44                       0.848       635.53       -1.21       634.32  
24.1
  OAA   0 +   Medicare   F     603.27       112.96       26.45       6.76      
749.44                       0.848       635.53       -1.21       634.32  
23.2
  OAA   0 +       M     603.27       112.96       26.45       6.76       749.44
                      0.848       635.53       -1.21       634.32  
24.2
  OAA   0 +       F     603.27       112.96       26.45       6.76       749.44
                      0.848       635.53       -1.21       634.32  
 
                                                                               
                        59.9   Rate MCR         4,246.33       1298.79      
522.24       0.00       6067.36                               6,067.36      
-11.53       6056.00  

NOTE:   Due to MDCH Medicaid claims system limitations, MCR (Rate Cell 59.9) is
rounded to nearest whole dollar after the bonus withhold.

Page 31



--------------------------------------------------------------------------------



 



State of Michigan Managed Care Rates FY08
Effective October 1, 2007
Molina Healthcare 0004318627 0004318645; Counties 03, 10, 34, 41, 43, 51, 53,
54, 57, 59, 61, 62, 64, 67, 70, 83
Region 04

                                                                               
                                                                      Phys   New
                          Adj   0.19%   Rate                     Base   Hosp    
      Access   Base   Area   Risk   OAA   Base   Bonus   after Rate Cell  
Description   Sex   Rate   Adj   GME   Fee   Rate   Factor   Adj.   Factor  
Rate   W/H   W/H  
1
  TANF   < 1       M     342.76       99.34       35.21       3.38       480.69
      0.986                       473.96       -0.90       473.06  
2
  TANF   < 1       F     307.20       90.78       32.19       3.38       433.55
      0.986                       427.48       -0.81       426.67  
3
  TANF   1 - 4       M     81.05       14.58       2.12       3.38       101.13
      0.986                       99.71       -0.19       99.52  
4
  TANF   1 - 4       F     69.36       11.19       1.68       3.38       85.61  
    0.986                       84.41       -0.16       84.25  
5
  TANF   5 - 14       M     64.56       7.76       1.00       3.38       76.7  
    0.986                       75.63       -0.14       75.49  
6
  TANF   5 - 14       F     54.83       6.59       0.78       3.38       65.58  
    0.986                       64.66       -0.12       64.54  
7
  TANF   15 - 20       M     68.86       11.50       1.83       3.38       85.57
      0.986                       84.37       -0.16       84.21  
8
  TANF   15 - 20       F     111.50       17.54       2.29       3.38      
134.71       0.986                       132.82       -0.25       132.57  
9
  TANF   21 - 25       M     101.22       20.74       3.15       3.38      
128.49       0.986                       126.69       -0.24       126.45  
10
  TANF   21 - 25       F     186.03       35.64       4.54       3.38      
229.59       0.986                       226.38       -0.43       225.95  
11
  TANF   26 - 44       M     230.29       56.57       7.86       3.38      
298.1       0.986                       293.93       -0.56       293.37  
12
  TANF   26 - 44       F     264.38       48.52       8.14       3.38      
324.42       0.986                       319.88       -0.61       319.27  
13
  TANF   45+       M     429.31       83.78       19.59       3.38       536.06
      0.986                       528.56       -1.00       527.56  
14
  TANF   45+       F     465.00       83.28       18.90       3.38       570.56
      0.986                       562.57       -1.07       561.50  
 
                                                                               
                       
15
  ABAD   0 - 20       M     603.27       112.96       26.45       6.76      
749.44               0.9270               694.73       -1.32       693.41  
16
  ABAD   0 - 20       F     603.27       112.96       26.45       6.76      
749.44               0.9270               694.73       -1.32       693.41  
17.1
  ABAD   21 - 39   Medicare   M     603.27       112.96       26.45       6.76  
    749.44               0.9270               694.73       -1.32       693.41  
18.1
  ABAD   21 - 39   Medicare   F     603.27       112.96       26.45       6.76  
    749.44               0.9270               694.73       -1.32       693.41  
17.2
  ABAD   21 - 39       M     603.27       112.96       26.45       6.76      
749.44               0.9270               694.73       -1.32       693.41  
18.2
  ABAD   21 - 39       F     603.27       112.96       26.45       6.76      
749.44               0.9270               694.73       -1.32       693.41  
19.1
  ABAD   40 - 64   Medicare   M     603.27       112.96       26.45       6.76  
    749.44               0.9270               694.73       -1.32       693.41  
20.1
  ABAD   40 - 64   Medicare   F     603.27       112.96       26.45       6.76  
    749.44               0.9270               694.73       -1.32       693.41  
19.2
  ABAD   40 - 64       M     603.27       112.96       26.45       6.76      
749.44               0.9270               694.73       -1.32       693.41  
20.2
  ABAD   40 - 64       F     603.27       112.96       26.45       6.76      
749.44               0.9270               694.73       -1.32       693.41  
21.1
  ABAD   65 +   Medicare   M     603.27       112.96       26.45       6.76    
  749.44               0.9270               694.73       -1.32       693.41  
22.1
  ABAD   65 +   Medicare   F     603.27       112.96       26.45       6.76    
  749.44               0.9270               694.73       -1.32       693.41  
21.2
  ABAD   65 +       M     603.27       112.96       26.45       6.76      
749.44               0.9270               694.73       -1.32       693.41  
22.2
  ABAD   65 +       F     603.27       112.96       26.45       6.76      
749.44               0.9270               694.73       -1.32       693.41  
 
                                                                               
                       
23.1
  OAA   0 +   Medicare   M     603.27       112.96       26.45       6.76      
749.44                       0.848       635.53       -1.21       634.32  
24.1
  OAA   0 +   Medicare   F     603.27       112.96       26.45       6.76      
749.44                       0.848       635.53       -1.21       634.32  
23.2
  OAA   0 +       M     603.27       112.96       26.45       6.76       749.44
                      0.848       635.53       -1.21       634.32  
24.2
  OAA   0 +       F     603.27       112.96       26.45       6.76       749.44
                      0.848       635.53       -1.21       634.32  
 
                                                                               
                        59.9   Rate MCR         3,930.83       1298.79      
522.24       0.00       5751.86                               5,751.86      
-10.93       5741.00  

NOTE:   Due to MDCH Medicaid claims system limitations, MCR (Rate Cell 59.9) is
rounded to nearest whole dollar after the bonus withhold.

Page 32



--------------------------------------------------------------------------------



 



State of Michigan Managed Care Rates FY08
Effective October 1, 2007
Molina Healthcare 0004318627 0004318645; County 25
Region 06

                                                                               
                                                                      Phys   New
                          Adj   0.19%   Rate                     Base   Hosp    
      Access   Base   Area   Risk   OAA   Base   Bonus   after Rate Cell  
Description   Sex   Rate   Adj   GME   Fee   Rate   Factor   Adj.   Factor  
Rate   W/H   W/H  
1
  TANF   < 1       M     342.76       99.34       35.21       3.38       480.69
      0.998                       479.73       -0.91       478.82  
2
  TANF   < 1       F     307.20       90.78       32.19       3.38       433.55
      0.998                       432.68       -0.82       431.86  
3
  TANF   1 - 4       M     81.05       14.58       2.12       3.38       101.13
      0.998                       100.93       -0.19       100.74  
4
  TANF   1 - 4       F     69.36       11.19       1.68       3.38       85.61  
    0.998                       85.44       -0.16       85.28  
5
  TANF   5 - 14       M     64.56       7.76       1.00       3.38       76.7  
    0.998                       76.55       -0.15       76.40  
6
  TANF   5 - 14       F     54.83       6.59       0.78       3.38       65.58  
    0.998                       65.45       -0.12       65.33  
7
  TANF   15 - 20       M     68.86       11.50       1.83       3.38       85.57
      0.998                       85.40       -0.16       85.24  
8
  TANF   15 - 20       F     111.50       17.54       2.29       3.38      
134.71       0.998                       134.44       -0.26       134.18  
9
  TANF   21 - 25       M     101.22       20.74       3.15       3.38      
128.49       0.998                       128.23       -0.24       127.99  
10
  TANF   21 - 25       F     186.03       35.64       4.54       3.38      
229.59       0.998                       229.13       -0.44       228.69  
11
  TANF   26 - 44       M     230.29       56.57       7.86       3.38      
298.1       0.998                       297.50       -0.57       296.93  
12
  TANF   26 - 44       F     264.38       48.52       8.14       3.38      
324.42       0.998                       323.77       -0.62       323.15  
13
  TANF   45 +       M     429.31       83.78       19.59       3.38       536.06
      0.998                       534.99       -1.02       533.97  
14
  TANF   45 +       F     465.00       83.28       18.90       3.38       570.56
      0.998                       569.42       -1.08       568.34  
 
                                                                               
                       
15
  ABAD   0 - 20       M     603.27       112.96       26.45       6.76      
749.44               1.0030               751.69       -1.43       750.26  
16
  ABAD   0 - 20       F     603.27       112.96       26.45       6.76      
749.44               1.0030               751.69       -1.43       750.26  
17.1
  ABAD   21 - 39   Medicare   M     603.27       112.96       26.45       6.76  
    749.44               1.0030               751.69       -1.43       750.26  
18.1
  ABAD   21 - 39   Medicare   F     603.27       112.96       26.45       6.76  
    749.44               1.0030               751.69       -1.43       750.26  
17.2
  ABAD   21 - 39       M     603.27       112.96       26.45       6.76      
749.44               1.0030               751.69       -1.43       750.26  
18.2
  ABAD   21 - 39       F     603.27       112.96       26.45       6.76      
749.44               1.0030               751.69       -1.43       750.26  
19.1
  ABAD   40 - 64   Medicare   M     603.27       112.96       26.45       6.76  
    749.44               1.0030               751.69       -1.43       750.26  
20.1
  ABAD   40 - 64   Medicare   F     603.27       112.96       26.45       6.76  
    749.44               1.0030               751.69       -1.43       750.26  
19.2
  ABAD   40 - 64       M     603.27       112.96       26.45       6.76      
749.44               1.0030               751.69       -1.43       750.26  
20.2
  ABAD   40 - 64       F     603.27       112.96       26.45       6.76      
749.44               1.0030               751.69       -1.43       750.26  
21.1
  ABAD   65 +   Medicare   M     603.27       112.96       26.45       6.76    
  749.44               1.0030               751.69       -1.43       750.26  
22.1
  ABAD   65 +   Medicare   F     603.27       112.96       26.45       6.76    
  749.44               1.0030               751.69       -1.43       750.26  
21.2
  ABAD   65 +       M     603.27       112.96       26.45       6.76      
749.44               1.0030               751.69       -1.43       750.26  
22.2
  ABAD   65 +       F     603.27       112.96       26.45       6.76      
749.44               1.0030               751.69       -1.43       750.26  
 
                                                                               
                       
23.1
  OAA   0 +   Medicare   M     603.27       112.96       26.45       6.76      
749.44                       0.848       635.53       -1.21       634.32  
24.1
  OAA   0 +   Medicare   F     603.27       112.96       26.45       6.76      
749.44                       0.848       635.53       -1.21       634.32  
23.2
  OAA   0 +       M     603.27       112.96       26.45       6.76       749.44
                      0.848       635.53       -1.21       634.32  
24.2
  OAA   0 +       F     603.27       112.96       26.45       6.76       749.44
                      0.848       635.53       -1.21       634.32  
 
                                                                               
                        59.9   Rate MCR         4,502.46       1298.79      
522.24       0.00       6323.49                               6,323.49      
-12.01       6311.00  

NOTE:   Due to MDCH Medicaid claims system limitations, MCR (Rate Cell 59.9) is
rounded to nearest whole dollar after the bonus withhold.

Page 33



--------------------------------------------------------------------------------



 



State of Michigan Managed Care Rates FY08
Effective October 1, 2007
Molina Healthcare 0004318627 0004318645; Counties 01, 06, 09, 20, 26, 29, 32,
35, 37, 56, 60, 65, 68, 69, 71, 72, 73, 76, 79
Region 07

                                                                               
                                                                      Phys    
New                             Adj     0.19%     Rate                          
                    Access     Base             Risk     OAA     Base     Bonus
    after   Rate Cell   Description   Sex   Base Rate     Hosp Adj     GME    
Fee     Rate     Area Factor     Adj.     Factor     Rate     W/H     W/H    
1
  TANF   <1       M     342.76       99.34       35.21       3.38       480.69  
    1.009                       485.02       -0.92       484.10  
2
  TANF   <1       F     307.20       90.78       32.19       3.38       433.55  
    1.009                       437.45       -0.83       436.62  
3
  TANF   1-4       M     81.05       14.58       2.12       3.38       101.13  
    1.009                       102.04       -0.19       101.85  
4
  TANF   1-4       F     69.36       11.19       1.68       3.38       85.61    
  1.009                       86.38       -0.16       86.22  
5
  TANF   5-14       M     64.56       7.76       1.00       3.38       76.7    
  1.009                       77.39       -0.15       77.24  
6
  TANF   5-14       F     54.83       6.59       0.78       3.38       65.58    
  1.009                       66.17       -0.13       66.04  
7
  TANF   15-20       M     68.86       11.50       1.83       3.38       85.57  
    1.009                       86.34       -0.16       86.18  
8
  TANF   15-20       F     111.50       17.54       2.29       3.38       134.71
      1.009                       135.92       -0.26       135.66  
9
  TANF   21-25       M     101.22       20.74       3.15       3.38       128.49
      1.009                       129.65       -0.25       129.40  
10
  TANF   21-25       F     186.03       35.64       4.54       3.38       229.59
      1.009                       231.66       -0.44       231.22  
11
  TANF   26-44       M     230.29       56.57       7.86       3.38       298.1
      1.009                       300.78       -0.57       300.21  
12
  TANF   26-44       F     264.38       48.52       8.14       3.38       324.42
      1.009                       327.34       -0.62       326.72  
13
  TANF   45 +       M     429.31       83.78       19.59       3.38       536.06
      1.009                       540.88       -1.03       539.85  
14
  TANF   45 +       F     465.00       83.28       18.90       3.38       570.56
      1.009                       575.70       -1.09       574.61  
 
                                                                               
                       
15
  ABAD   0-20       M     603.27       112.96       26.45       6.76      
749.44               0.9910               742.70       -1.41       741.29  
16
  ABAD   0-20       F     603.27       112.96       26.45       6.76      
749.44               0.9910               742.70       -1.41       741.29  
17.1
  ABAD   21-39   Medicare   M     603.27       112.96       26.45       6.76    
  749.44               0.9910               742.70       -1.41       741.29  
18.1
  ABAD   21-39   Medicare   F     603.27       112.96       26.45       6.76    
  749.44               0.9910               742.70       -1.41       741.29  
17.2
  ABAD   21-39       M     603.27       112.96       26.45       6.76      
749.44               0.9910               742.70       -1.41       741.29  
18.2
  ABAD   21-39       F     603.27       112.96       26.45       6.76      
749.44               0.9910               742.70       -1.41       741.29  
19.1
  ABAD   40-64   Medicare   M     603.27       112.96       26.45       6.76    
  749.44               0.9910               742.70       -1.41       741.29  
20.1
  ABAD   40-64   Medicare   F     603.27       112.96       26.45       6.76    
  749.44               0.9910               742.70       -1.41       741.29  
19.2
  ABAD   40-64       M     603.27       112.96       26.45       6.76      
749.44               0.9910               742.70       -1.41       741.29  
20.2
  ABAD   40-64       F     603.27       112.96       26.45       6.76      
749.44               0.9910               742.70       -1.41       741.29  
21.1
  ABAD   65 +   Medicare   M     603.27       112.96       26.45       6.76    
  749.44               0.9910               742.70       -1.41       741.29  
22.1
  ABAD   65 +   Medicare   F     603.27       112.96       26.45       6.76    
  749.44               0.9910               742.70       -1.41       741.29  
21.2
  ABAD   65 +       M     603.27       112.96       26.45       6.76      
749.44               0.9910               742.70       -1.41       741.29  
22.2
  ABAD   65 +       F     603.27       112.96       26.45       6.76      
749.44               0.9910               742.70       -1.41       741.29  
 
                                                                               
                       
23.1
  OAA   0 +   Medicare   M     603.27       112.96       26.45       6.76      
749.44                       0.848       635.53       -1.21       634.32  
24.1
  OAA   0 +   Medicare   F     603.27       112.96       26.45       6.76      
749.44                       0.848       635.53       -1.21       634.32  
23.2
  OAA   0 +       M     603.27       112.96       26.45       6.76       749.44
                      0.848       635.53       -1.21       634.32  
24.2
  OAA   0 +       F     603.27       112.96       26.45       6.76       749.44
                      0.848       635.53       -1.21       634.32  
 
                                                                               
                       
59.9
  Rate MCR                 4,190.98       1298.79       522.24       0.00      
6012.01                               6,012.01       -11.42       6001.00  

NOTE:     Due to MDCH Medicaid claims system limitations, MCR (Rate Cell 59.9)
is rounded to nearest whole dollar after the bonus withhold.

Page 34



--------------------------------------------------------------------------------



 



State of Michigan Managed Care Rates FY08
Effective October 1, 2007
Molina Healthcare 0004318627 0004318645; Counties 50, 74
Region 09

                                                                               
                                                                      Phys    
New                             Adj     0.19%     Rate                      
Base     Hosp             Access     Base     Area     Risk     OAA     Base    
Bonus     after   Rate Cell   Description   Sex   Rate     Adj     GME     Fee  
  Rate     Factor     Adj.     Factor     Rate     W/H     W/H    
1
  TANF   <1       M     356.82       112.83       39.18       3.38       512.21
      0.998                       511.19       -0.97       510.22  
2
  TANF   <1       F     329.61       98.22       34.77       3.38       465.98  
    0.998                       465.05       -0.88       464.17  
3
  TANF   1-4       M     85.16       15.43       2.33       3.38       106.3    
  0.998                       106.09       -0.20       105.89  
4
  TANF   1-4       F     69.67       10.59       1.73       3.38       85.37    
  0.998                       85.20       -0.16       85.04  
5
  TANF   5-14       M     54.51       7.12       0.96       3.38       65.97    
  0.998                       65.84       -0.13       65.71  
6
  TANF   5-14       F     46.82       6.12       0.85       3.38       57.17    
  0.998                       57.06       -0.11       56.95  
7
  TANF   15-20       M     56.48       10.11       1.76       3.38       71.73  
    0.998                       71.59       -0.14       71.45  
8
  TANF   15-20       F     84.04       12.68       2.06       3.38       102.16
      0.998                       101.96       -0.19       101.77  
9
  TANF   21-25       M     94.10       21.43       3.69       3.38       122.6  
    0.998                       122.35       -0.23       122.12  
10
  TANF   21-25       F     150.86       30.15       5.63       3.38       190.02
      0.998                       189.64       -0.36       189.28  
11
  TANF   26-44       M     213.46       45.38       10.83       3.38      
273.05       0.998                       272.50       -0.52       271.98  
12
  TANF   26-44       F     220.76       44.85       8.21       3.38       277.2
      0.998                       276.65       -0.53       276.12  
13
  TANF   45 +       M     407.57       82.90       21.09       3.38       514.94
      0.998                       513.91       -0.98       512.93  
14
  TANF   45 +       F     416.01       91.52       19.29       3.38       530.2
      0.998                       529.14       -1.01       528.13  
 
                                                                               
                       
15
  ABAD   0-20       M     639.42       146.88       36.85       6.76      
829.91               0.9920               823.27       -1.56       821.71  
16
  ABAD   0-20       F     639.42       146.88       36.85       6.76      
829.91               0.9920               823.27       -1.56       821.71  
17.1
  ABAD   21-39   Medicare   M     639.42       146.88       36.85       6.76    
  829.91               0.9920               823.27       -1.56       821.71  
18.1
  ABAD   21-39   Medicare   F     639.42       146.88       36.85       6.76    
  829.91               0.9920               823.27       -1.56       821.71  
17.2
  ABAD   21-39       M     639.42       146.88       36.85       6.76      
829.91               0.9920               823.27       -1.56       821.71  
18.2
  ABAD   21-39       F     639.42       146.88       36.85       6.76      
829.91               0.9920               823.27       -1.56       821.71  
19.1
  ABAD   40-64   Medicare   M     639.42       146.88       36.85       6.76    
  829.91               0.9920               823.27       -1.56       821.71  
20.1
  ABAD   40-64   Medicare   F     639.42       146.88       36.85       6.76    
  829.91               0.9920               823.27       -1.56       821.71  
19.2
  ABAD   40-64       M     639.42       146.88       36.85       6.76      
829.91               0.9920               823.27       -1.56       821.71  
20.2
  ABAD   40-64       F     639.42       146.88       36.85       6.76      
829.91               0.9920               823,27       -1.56       821.71  
21.1
  ABAD   65 +   Medicare   M     639.42       146.88       36.85       6.76    
  829.91               0.9920               823.27       -1.56       821.71  
22.1
  ABAD   65 +   Medicare   F     639.42       146.88       36.85       6.76    
  829.91               0.9920               823.27       -1.56       821.71  
21.2
  ABAD   65 +       M     639.42       146.88       36.85       6.76      
829.91               0.9920               823.27       -1.56       821.71  
22.2
  ABAD   65 +       F     639.42       146.88       36.85       6.76      
829.91               0.9920               823.27       -1.56       821.71  
 
                                                                               
                       
23.1
  OAA   0 +   Medicare   M     639.42       146.88       36.85       6.76      
829.91                       0.758       629.07       -1.20       627.87  
24.1
  OAA   0 +   Medicare   F     639.42       146.88       36.85       6.76      
829.91                       0.758       629.07       -1.20       627.87  
23.2
  OAA   0 +       M     639.42       146.88       36.85       6.76       829.91
                      0.758       629.07       -1.20       627.87  
24.2
  OAA   0 +       F     639.42       146.88       36.85       6.76       829.91
                      0.758       629.07       -1.20       627.87  
 
                                                                               
                       
59.9
  Rate MCR                 4,377.00       1545.03       605.58       0.00      
6527.61                               6,527.61       -12.40       6515.00  

NOTE:     Due to MDCH Medicaid claims system limitations, MCR (Rate Cell 59.9)
is rounded to nearest whole dollar after the bonus withhold.

Page 35



--------------------------------------------------------------------------------



 



State of Michigan Managed Care Rates FY08
Effective October 1, 2007
Molina Healthcare 0004318627 0004318645; County 63
Region 10

                                                                               
                                                                      Phys    
New                             Adj     0.19%     Rate                      
Base     Hosp             Access     Base     Area     Risk     OAA     Base    
Bonus     after   Rate Cell   Description   Sex   Rate     Adj     GME     Fee  
  Rate     Factor     Adj.     Factor     Rate     W/H     W/H    
1
  TANF   <1       M     356.82       112.83       39.18       3.38       512.21
      1.022                       523.48       -0.99       522.49  
2
  TANF   <1       F     329.61       98.22       34.77       3.38       465.98  
    1.022                       476.23       -0.90       475.33  
3
  TANF   1-4       M     85.16       15.43       2.33       3.38       106.3    
  1.022                       108.64       -0.21       108.43  
4
  TANF   1-4       F     69.67       10.59       1.73       3.38       85.37    
  1.022                       87.25       -0.17       87.08  
5
  TANF   5-14       M     54.51       7.12       0.96       3.38       65.97    
  1.022                       67.42       -0.13       67.29  
6
  TANF   5-14       F     46.82       6.12       0.85       3.38       57.17    
  1.022                       58.43       -0.11       58.32  
7
  TANF   15-20       M     56.48       10.11       1.76       3.38       71.73  
    1.022                       73.31       -0.14       73.17  
8
  TANF   15-20       F     84.04       12.68       2.06       3.38       102.16
      1.022                       104.41       -0.20       104.21  
9
  TANF   21-25       M     94.10       21.43       3.69       3.38       122.6  
    1.022                       125.30       -0.24       125.06  
10
  TANF   21-25       F     150.86       30.15       5.63       3.38       190.02
      1.022                       194.20       -0.37       193.83  
11
  TANF   26-44       M     213.46       45.38       10.83       3.38      
273.05       1.022                       279.06       -0.53       278.53  
12
  TANF   26-44       F     220.76       44.85       8.21       3.38       277.2
      1.022                       283.30       -0.54       282.76  
13
  TANF   45 +       M     407.57       82.90       21.09       3.38       514.94
      1.022                       526.27       -1.00       525.27  
14
  TANF   45 +       F     416.01       91.52       19.29       3.38       530.2
      1.022                       541.86       -1.03       540.83  
 
                                                                               
                       
15
  ABAD   0-20       M     639.42       146.88       36.85       6.76      
829.91               0.9870               819.12       -1.56       817.56  
16
  ABAD   0-20       F     639.42       146.88       36.85       6.76      
829.91               0.9870               819.12       -1.56       817.56  
17.1
  ABAD   21-39   Medicare   M     639.42       146.88       36.85       6.76    
  829.91               0.9870               819.12       -1.56       817.56  
18.1
  ABAD   21-39   Medicare   F     639.42       146.88       36.85       6.76    
  829.91               0.9870               819.12       -1.56       817.56  
17.2
  ABAD   21-39       M     639.42       146.88       36.85       6.76      
829.91               0.9870               819.12       -1.56       817.56  
18.2
  ABAD   21-39       F     639.42       146.88       36.85       6.76      
829.91               0.9870               819.12       -1.56       817.56  
19.1
  ABAD   40-64   Medicare   M     639.42       146.88       36.85       6.76    
  829.91               0.9870               819.12       -1.56       817.56  
20.1
  ABAD   40-64   Medicare   F     639.42       146.88       36.85       6.76    
  829.91               0.9870               819.12       -1.56       817.56  
19.2
  ABAD   40-64       M     639.42       146.88       36.85       6.76      
829.91               0.9870               819.12       -1.56       817.56  
20.2
  ABAD   40-64       F     639.42       146.88       36.85       6.76      
829.91               0.9870               819.12       -1.56       817.56  
21.1
  ABAD   65 +   Medicare   M     639.42       146.88       36.85       6.76    
  829.91               0.9870               819.12       -1.56       817.56  
22.1
  ABAD   65 +   Medicare   F     639.42       146.88       36.85       6.76    
  829.91               0.9870               819.12       -1.56       817.56  
21.2
  ABAD   65 +       M     639.42       146.88       36.85       6.76      
829.91               0.9870               819.12       -1.56       817.56  
22.2
  ABAD   65 +       F     639.42       146.88       36.85       6.76      
829.91               0.9870               819.12       -1.56       817.56  
 
                                                                               
                       
23.1
  OAA   0 +   Medicare   M     639.42       146.88       36.85       6.76      
829.91                       0.758       629.07       -1.20       627.87  
24.1
  OAA   0 +   Medicare   F     639.42       146.88       36.85       6.76      
829.91                       0.758       629.07       -1.20       627.87  
23.2
  OAA   0 +       M     639.42       146.88       36.85       6.76       829.91
                      0.758       629.07       -1.20       627.87  
24.2
  OAA   0 +       F     639.42       146.88       36.85       6.76       829.91
                      0.758       629.07       -1.20       627.87  
 
                                                                               
                       
59.9
  Rate MCR                 4,512.89       1545.03       605.58       0.00      
6663.5                               6,663.50       -12.66       6651.00  

NOTE:     Due to MDCH Medicaid claims system limitations, MCR (Rate Cell 59.9)
is rounded to nearest whole dollar after the bonus withhold.

Page 36